DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12,14-19, and 21-22 are pending. Claim 1 is amended. Claims 13 and 20 are canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 now recites the entire limitations of claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (1,971,664) in view of Chilton (2,067,074) and Carney (2,477,282).

Regarding Claim 1: Smith teaches a mould (10) comprising: a separator base (14); and walls (walls of 13) formed integrally with and extending from opposing sides of the separator base (14) which, together with the separator base, are arranged to define a plurality of moulding zones (see cube spaces in Figure 1) on opposing sides of the base for receiving liquid (water) to be moulded therein (page 1, lines 49-55).
 Smith fails to teach the separator base and walls being manufactured from any suitable synthetic plastics material having a non-stick and temperature resistant properties; and slits defined in the walls of the moulding zones for facilitating bending of the separator base and walls relative to each other to aid in demoulding of moulded articles from the moulding zones. 
Carney teaches wherein a separator base and walls being manufactured from any suitable synthetic plastics material having non-stick and temperature resistant properties (silicone, Column 4, lines 29-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator base and walls being manufactured from any suitable synthetic plastics material having a non-stick and temperature resistant properties to the structure of Smith as taught by Carney in order to advantageously provide water proofing the surface (see Carney, Column 4, lines 29-32). 
Chilton teaches slits (15) defined in walls (13, 14) of moulding zones (cells in 10, see Figure 2) for facilitating bending of a separator base (21) and walls (13,14) relative to each other to aid in demoulding of moulded articles from the moulding zones.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided slits defined in the walls of the moulding zones for facilitating bending of the separator base and walls relative to each other to aid in demoulding of moulded articles from the moulding zones to the structure of Smith modified supra as taught by Chilton in order to advantageously facilitate ice removal (see Chilton, page 1, lines 30-48). 

Regarding Claim 4: Smith modified supra fails to teach wherein the separator base and walls are manufactured from any suitable synthetic plastics material having non-stick and temperature resistant properties.
Carney teaches wherein a separator base and walls are manufactured from any suitable synthetic plastics material having non-stick and temperature resistant properties (silicone, Column 4, lines 29-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the separator base and walls are manufactured from any suitable synthetic plastics material having non-stick and temperature resistant properties to the structure of Smith modified supra as taught by Carney in order to advantageously provide water proofing the surface (see Carney, Column 4, lines 29-32). 

Regarding Claim 5: Smith further teaches wherein the separator base (14) and walls (13 and walls 10) are manufactured from any suitable combination of synthetic plastics and metallic materials (page 2, lines 70-73).

Regarding Claim 7: Smith further teaches wherein communication zones (15) are defined in the separator base (14) for allowing fluid communication between moulding zones (spaces between 13 and 14) on either side of the separator base (14). 

Regarding Claim 8: Smith further teaches wherein the communication zones (15) are in the form of any one of the group including an aperture, notch, hole (see Figure 4), slit and, channel, for allowing fluid to pass therethrough and between moulding zones (cube spaces between 13 and 14 in 10) during filling thereof with liquid to be moulded (see Figures 2 and 4).

Regarding Claim 9: Smith teaches wherein a peripheral region of the walls (edge of 10 on frame 3) is profiled to facilitate receipt by and removal from any suitable conventional container (into frame 3).

Regarding Claim 10: Smith teaches wherein the peripheral region (edge of 10 on frame 3) has a generally tapered profile (lipped edge of 10) for facilitating removal thereof from the container (frame 3) after completion of the moulding process. 


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (1,971,664) in view of Chilton (2,067,074) and Carney (2,477,282), as applied to claim 1 above, and further in view of Roethel (2,497,743). 

Regarding Claim 2: Smith modified supra fails to teach wherein the walls taper in thickness from the separator base towards their respective free edge regions. 
Roethel teaches walls (17) taper in thickness from a separator base (11) towards their respective free edge regions (see Figures 1-2, Column 3, lines 7-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the walls taper in thickness from the separator base towards their respective free edge regions to the structure of Smith modified supra as taught by Roethel in order to advantageously facilitate the ejection of the ice cubes (see Roethel, Column 3, lines 7-19).

Regarding Claim 3: Smith modified supra fails to teach wherein the walls are arranged at an angle relative to the separator base so as to define moulding zones which taper from the free edge regions of the walls towards the separator base. 
Roethel teaches walls (17) are arranged at an angle relative to a separator base (11) so as to define moulding zones (cubes divided by 17) which taper from the free edge regions of the walls towards the separator base (see Figures 1-2, Column 3, lines 7-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the walls are arranged at an angle relative to the separator base so as to define moulding zones which taper from the free edge regions of the walls towards the separator base to the structure of Smith modified supra as taught by Roethel in order to advantageously facilitate the ejection of the ice cubes (see Roethel, Column 3, lines 7-19).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (1,971,664) in view of Chilton (2,067,074) and Carney (2,477,282), as applied to claim 1 above, and further in view of Daenen et al. (4,372,526), hereafter referred to as “Daenen.”

Regarding Claim 12: Smith modified supra wherein free edge regions of the walls are sized, shaped and configured to facilitate in-register stacking of a plurality of moulds so as to form enlarged moulding zones therebetween.
Daenen teaches free edge regions of walls (22) are sized, shaped and configured to facilitate in-register stacking of a plurality of moulds (10) so as to form enlarged moulding zones therebetween (see Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein free edge regions of the walls are sized, shaped and configured to facilitate in-register stacking of a plurality of moulds so as to form enlarged moulding zones therebetween to the structure of Smith modified supra as taught by Daenen in order to advantageously provide water flow to multiple molds and to prevent overfilling into each zone (see Daenen, Column 4, lines 49-56).   
Regarding Claim 14: Smith modified supra fails to teach moulding assembly that comprises a plurality of moulds of claim 1 that are capable of being arranged in a stacked configuration to allow free edge regions of the walls of opposing moulding zones to be arranged in register with each other.
Daenen teaches a moulding assembly (Figure 3) that comprises a plurality of moulds (10A, 10B, 10C) that are capable of being arranged in a stacked configuration to allow free edge regions of walls of opposing moulding zones to be arranged in register with each other (see Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided moulding assembly that comprises a plurality of moulds of claim 1 that are capable of being arranged in a stacked configuration to allow free edge regions of the walls of opposing moulding zones to be arranged in register with each other to the structure of Smith modified supra as taught by Daenen in order to advantageously provide water flow to multiple molds and to prevent overfilling into each zone (see Daenen, Column 4, lines 49-56).   

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (1,971,664) in view of Chilton (2,067,074) and Carney (2,477,282), as applied to claim 1 above, and further in view of Sissman (2,048,412).

Regarding Claim 6: Smith modified supra fails to teach teaches wherein communication zones  are defined in the walls for allowing fluid communication between adjacent moulding zones.
Sissman teaches wherein communication zones (18) are defined in walls (16) for allowing fluid communication between adjacent moulding zones (17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein communication zones  are defined in the walls for allowing fluid communication between adjacent moulding zones to the structure of Smith modified supra as taught by Sissman in order to advantageously provide to pass fluid into each cubical space to fill for ice forming (Sissman, page 1, lines 32-39).

Regarding Claim 21: Smith modified supra fails to teach wherein the communication zones are in the form of any one of the group comprising an aperture, notch, hole, slit and channel for allowing fluid to pass therethrough and between moulding zones during filling thereof with liquid to be moulded.
Sissman further teaches wherein the communication zones (18) are in the form of any one of the group comprising an aperture, notch, hole (see Figures 2-3), slit and channel for allowing fluid to pass therethrough and between moulding zones during filling thereof with liquid to be moulded (page 1, lines 32-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the communication zones are in the form of any one of the group comprising an aperture, notch, hole, slit and channel for allowing fluid to pass therethrough and between moulding zones during filling thereof with liquid to be moulded to the structure of Smith modified supra as taught by Sissman in order to advantageously provide to pass fluid into each cubical space to fill for ice forming (Sissman, page 1, lines 32-39).

Claims 11, 22, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (1,971,664) in view of Chilton (2,067,074) and Carney (2,477,282), as applied to claim 1 above, and further in view of Holden et al. (US 2007/0164192 A1), hereafter referred to as “Holden.”

Regarding Claim 11: Smith modified supra fails to teach a folding zone for allowing the separator base to be folded in a concertina fashion to allow free edge regions of the walls to be arranged in register with each other so as to form enlarged moulding zones therebetween. 
Holden teaches a folding zone (114) for allowing a separator base (102 and 104) to be folded in a concertina fashion to allow free edge regions of walls to be arranged in register with each other so as to form enlarged moulding zones therebetween (see Figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a folding zone for allowing the separator base to be folded in a concertina fashion to allow free edge regions of the walls to be arranged in register with each other so as to form enlarged moulding zones therebetween to the structure of Smith modified supra as taught by Holden in order to advantageously provide ice of varying shapes and sizes (Holden, paragraph [0008], lines 1-8). 
Regarding Claim 22: Smith modified supra fails to teach a moulding assembly that comprises a plurality of moulds of claim 1 that are capable of being arranged in a side-by-side configuration to allow free edge regions of the walls of opposing moulding zones to be arranged in register with each other.
Holden teaches a moulding assembly (Figure 2) that comprises a plurality of moulds  (102 and 104) that are capable of being arranged in a side-by-side configuration to allow free edge regions of the walls of opposing moulding zones to be arranged in register with each other (see open spread of 100 in Figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a moulding assembly that comprises a plurality of moulds of claim 1 that are capable of being arranged in a side-by-side configuration to allow free edge regions of the walls of opposing moulding zones to be arranged in register with each other to the structure of Smith modified supra as taught by Holden in order to advantageously provide ice of varying shapes and sizes (Holden, paragraph [0008], lines 1-8). 

Regarding Claim 15: Smith modified supra fails to teach wherein a connecting member is provided for allowing interconnection between adjacent moulds. 
Holden teaches wherein a connecting member (114) is provided for allowing interconnection between adjacent moulds (102, 104). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a connecting member is provided for allowing interconnection between adjacent moulds to the structure of Smith modified supra as taught by Holden in order to advantageously provide ice of varying shapes and sizes (Holden, paragraph [0008], lines 1-8). 

Regarding Claim 16: Smith modified supra further teaches wherein the connecting member (114 of Holden) is configured to allow relative displacement of the moulds (double trays 10 Figure 1 of Smith, made double by 102, 104 of Holden) between a moulding condition and a de-moulding condition (paragraph [0022], lines 1-15 of Holden). 

Regarding Claim 17: Smith modified supra further teaches wherein the connecting member (114 of Holden) is in the form of a flexible web (paragraph [0020], lines 1-4 of Holden) that extends between and interconnects opposing edge regions of the moulds (double trays 10 Figure 1 of Smith, made double by 102, 104 of Holden) to allow displacement of the moulds in a concertina fashion (see Figure 2, paragraph [0022], lines 1-15 of Holden). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (1,971,664) in view of Chilton (2,067,074), Carney (2,477,282), and Holden et al. (US 2007/0164192 A1), hereafter referred to as “Holden,” as applied to claims 15 and 17 above, and further in view of Daenen et al. (4,372,526), hereafter referred to as “Daenen.”

Regarding Claim 18: Smith modified supra fails to teach wherein communication zones are defined in the web to facilitate fluid flow therethrough. 
Daenen teaches communication zones (37) are defined in a web (14) to facilitate fluid flow therethrough (Column 4, lines 23-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein communication zones are defined in the web to facilitate fluid flow therethrough to the structure of Smith modified supra as taught by Daenen in order to advantageously provide water flow to multiple molds and to prevent overfilling into each zone (see Daenen, Column 4, lines 49-56). 

Regarding Claim 19: Smith modified supra fails to teach wherein the connecting member is in the form of complemental male and female engaging formations that extend from and are defined in respective opposing sides of the moulds for facilitating stacked interconnection of the moulds. 
Daenen teaches wherein a connecting member (22 and 21) is in the form of complemental male (23) and female (21) engaging formations that extend from and are defined in respective opposing sides of moulds (10) for facilitating stacked interconnection of the moulds (10, Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the connecting member is in the form of complemental male and female engaging formations that extend from and are defined in respective opposing sides of the moulds for facilitating stacked interconnection of the moulds to the structure of Smith modified supra as taught by Daenen in order to advantageously nest multiple ice trays (see, Daenen, Column 6, lines 17-30). 
               
Response to Arguments
Applicant’s arguments with respect to claims 1-12, 14-19, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramirez (5,711,892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        


/ERIC S RUPPERT/           Primary Examiner, Art Unit 3763